     Case 2:10-cv-00131-TOR      ECF No. 100    filed 08/01/19   PageID.575 Page 1 of 10




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA, for
      the use and benefit of JAMES                 NO: 2:10-CV-0131-TOR
 8    TALCOTT CONSTRUCTION INC., a
      Montana Corporation,                         SECOND AMENDED BENCH TRIAL
 9                                                 SCHEDULING ORDER
                 Plaintiff/Counter-Defendant,
10
            v.
11
      GARCO CONSTRUCTION, INC., a
12    Washington Corporation, and
      TRAVELERS CASUALTY &
13    SURETY CO. OF AMERICA, a
      Connecticut Corporation,
14
              Defendants/Counter-Claimants.
15

16        BEFORE THE COURT is the parties’ Stipulated Motion to Continue Trial

17   and Pretrial Deadlines and to Allow Filing of Second Amended Complaint. ECF

18   No. 99. The motion was submitted for consideration without oral argument. The

19   Court has reviewed the file and the records contained therein and is fully informed.

20



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 1
     Case 2:10-cv-00131-TOR      ECF No. 100    filed 08/01/19   PageID.576 Page 2 of 10




 1        This matter is currently scheduled for a bench trial on March 2, 2020. The

 2   parties jointly move the Court to continue the trial date to June 8, 2020, and adjust

 3   the interim dates and deadlines accordingly, to allow them the necessary time to

 4   conduct discovery, and prepare for motions hearings and trial. Pursuant to the

 5   parties’ stipulations and for good cause shown, the motion is granted and the

 6   Amended Bench Trial Scheduling Order (ECF No. 94) is amended as follows:

 7         5. Rule 26(a)(2) Expert Identification and Reports

 8         The parties are cautioned that failure to timely identify experts or provide

 9   reports in accordance with Rule 26 and this scheduling order may result in

10   exclusion of such testimony absent good reason. See Wong v. Regents of the Univ.

11   of Cal., 410 F.3d 1052 (9th Cir. 2005).

12         The parties shall identify their experts and serve those experts’ Rule 26(a)(2)

13   reports on all other parties no later than November 14, 2019. The parties shall also

14   provide dates for which their experts can be available for deposition.

15         The parties shall identify their rebuttal experts and serve those experts’ Rule

16   26(a)(2) reports on all other parties no later than January 17, 2020. The parties

17   shall also provide dates for which their experts can be available for deposition.

18

19

20



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 2
     Case 2:10-cv-00131-TOR      ECF No. 100    filed 08/01/19   PageID.577 Page 3 of 10




 1              6. Discovery Cutoff

 2                A. Generally

 3        Fact discovery shall be completed by December 3, 2019 (“Discovery

 4   Cutoff”); expert discovery for depositions shall be completed by February 17,

 5   2020. To be timely, discovery requests must be served sufficiently in advance of

 6   the deadline to allow for timely response by the cutoff date. The parties shall not

 7   file discovery, except those portions necessary to support motions or objections.

 8                B.    Depositions, Interrogatories, Requests for
                        Production/Admission
 9
          Unless otherwise stipulated, no more than 10 depositions up to seven hours
10
     long, may be taken by the plaintiffs, or by the defendants, or by third-party
11
     defendants. Fed. R. Civ. P. 30(a)(2)(A) and (d)(1).
12
          Unless otherwise stipulated, any one party may serve no more than 25 written
13
     interrogatories, including discrete subparts, on any other party. Fed. R. Civ. P.
14
     33(a)(1) and advisory committee notes (1993) explaining “discrete subparts”.
15
          Unless otherwise stipulated, any one party may serve no more than 30
16
     requests for production, including discrete subparts, on any other party. LCivR
17
     34(d).
18
          Unless otherwise stipulated, any one party may serve no more than 15
19
     requests for admission, including discrete subparts, on any other party. LCivR
20
     36(c).


     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 3
     Case 2:10-cv-00131-TOR      ECF No. 100    filed 08/01/19   PageID.578 Page 4 of 10




 1        A party needing relief from these limitations should timely seek relief from

 2   the Court by motion.

 3                C. Protective Orders

 4        Any stipulation or motion for a confidentiality agreement or protective order

 5   must be timely filed so as not to delay the discovery process or the Court’s

 6   deadlines. If confidential records are attached to court filings, “compelling

 7   reasons” must be shown to seal records attached to a dispositive motion and “good

 8   cause” must be shown to seal records attached to a non-dispositive motion.

 9   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir.

10   2006).

11                D. Motions to Compel

12        To avoid wasted time and expense, counsel may contact chambers to schedule

13   a telephonic conference to obtain an expedited ruling on discovery disputes.

14   Motions to compel seeking sanctions shall be filed in writing.

15              7. Dispositive and Daubert Motions

16         All dispositive and Daubert motions shall be filed on or before March 10,

17   2020. Responses and replies to dispositive and Daubert motions shall comply with

18   LCivR 7. No supplemental responses or supplemental replies to any dispositive or

19   Daubert motion may be filed without Court permission.

20



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 4
     Case 2:10-cv-00131-TOR       ECF No. 100   filed 08/01/19   PageID.579 Page 5 of 10




 1         Dispositive and Daubert motions shall be noted for hearing at least fifty (50)

 2   days after the date of filing.

 3               8. Motion Practice

 4                A. Notice of Hearing

 5        Parties are to comply with LCivR 7(i) when noting motions for hearing. If

 6   oral argument is sought by a party, counsel shall confer and determine an agreeable

 7   hearing date and time, and then contact chambers to confirm the Court’s

 8   availability for the desired hearing date and time. All non-dispositive motion

 9   hearings shall be conducted telephonically, unless in-person argument is approved

10   by the Court. Counsel shall not use speaker or cellular phones during any

11   telephonic hearing. Dispositive motion hearings in which oral argument has been

12   requested will be set for in-person appearance.

13                B. Motions to Expedite

14        If there is a need to have a motion heard on an expedited basis, the party must

15   file a motion for expedited hearing and an accompanying memorandum (or

16   declaration) establishing the need for an expedited hearing. The motion for

17   expedited hearing shall be noted for hearing, without oral argument, no earlier than

18   two (2) days after the filing of the motion, absent good cause shown. Pursuant to

19   local rule, motions may not be noted for hearing for the same day they are filed.

20



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 5
     Case 2:10-cv-00131-TOR      ECF No. 100    filed 08/01/19   PageID.580 Page 6 of 10




 1                C. Citing Previously-Filed Documents

 2        All references to a previously filed document shall cite to the electronic case

 3   filing (ECF) record number and page number within that ECF record, in the

 4   following format, “ECF No. ___ at __.” Such documents shall not be attached as

 5   exhibits.

 6                D. Reliance on Deposition Testimony

 7        When a party relies on deposition testimony to support a position it takes in

 8   support or opposition to an issue, that party shall provide the Court with the

 9   pertinent excerpts of the deposition testimony relied upon and shall cite to page

10   and line numbers of the deposition it believes supports its position. See generally

11   LCivR 56(c). Submission of the entire deposition and/or failure to cite to specific

12   portions of the deposition may result in the submission being stricken from the

13   record. See Orr v. Bank of America, 285 F.3d 764, 774-75 (9th Cir. 2002).

14                E. Supplemental Responses or Replies

15        No supplemental responses or supplemental replies to any motion may be

16   filed unless the Court grants a motion to file such documents.

17                F. Motions to Reconsider

18        Motions to reconsider are disfavored. Motions must show manifest error in

19   the prior ruling or reveal new facts or legal authority which could not have been

20   brought to the Court’s attention earlier. The motion shall be noted for expedited



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 6
     Case 2:10-cv-00131-TOR        ECF No. 100   filed 08/01/19   PageID.581 Page 7 of 10




 1   hearing without oral argument seven days after it is filed. No response to a motion

 2   for reconsideration need be filed unless requested by the Court. No motion for

 3   reconsideration will be granted without such a request by the Court.

 4                G. Decisions on Motions

 5        The parties may call chambers to inquire about the status of a decision on a

 6   motion if the Court has not issued an order within thirty (30) days after the

 7   hearing on a motion.

 8               9. Witness/Exhibit Lists

 9         Witness/Exhibit lists shall be filed and served and exhibits made available for

10   inspection or copies provided to the parties on or before April 28, 2020.

11                A. Witness Lists

12        Witness lists shall include a brief description of the witness, a brief summary

13   of the witness’ anticipated testimony, whether the witness will be called as an

14   expert, and any known trial date/time conflicts the witness may have.

15                B. Exhibit Lists

16        Exhibit lists shall include a brief description of the exhibit. All exhibits shall

17   be pre-marked; Plaintiffs’ exhibits shall be numbered 1-499; Defendants’ exhibits

18   shall be numbered 500-999. Exhibits should be marked in the lower left corner of

19   the exhibit if practicable.

20



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 7
     Case 2:10-cv-00131-TOR      ECF No. 100      filed 08/01/19   PageID.582 Page 8 of 10




 1                C. Objections

 2        Objections to witnesses/exhibits shall be filed and served on or before May

 3   5, 2020, AND SHALL BE HEARD AT THE PRETRIAL CONFERENCE. All

 4   objections to witnesses shall set forth a legal basis and explanation for the

 5   objection. Objections to an exhibit or portion thereof, shall be accompanied by a

 6   full and complete copy of the exhibit in question and a short legal explanation for

 7   the objection. The party seeking the admission of the witness or exhibit has five

 8   (5) days, excluding federal holidays and weekends, to file a response to the

 9   opposing party’s objection; no reply shall be filed.

10               10. Deposition Designations

11                A. Generally

12        Designation of substantive, as opposed to impeachment, deposition or prior

13   testimony to be used at trial shall be highlighted in yellow by Plaintiff or in blue by

14   Defendant in a complete transcript of the deposition or prior testimony and served

15   but not filed on or before April 28, 2020.

16                B. Cross-Designations

17        Cross-designations shall be highlighted in yellow by Plaintiff or in blue by

18   Defendant in the transcript containing the opposing party’s initial designations and

19   shall be served but not filed on or before May 5, 2020.

20



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 8
      Case 2:10-cv-00131-TOR     ECF No. 100    filed 08/01/19   PageID.583 Page 9 of 10




 1         11. Motions in Limine

 2        All unresolved substantive or evidentiary issues that may forseeably arise

 3   during trial shall be addressed by motions in limine to be filed and served on or

 4   before May 5, 2020. Responses to motions in limine shall be filed and served on

 5   or before May 12, 2020. Such motions will be addressed and resolved at the

 6   pretrial conference. However, motions in limine may not reargue issues already

 7   decided by the Court.

 8              12. Pretrial Order

 9                A. Generally

10        A joint proposed pretrial order prepared in accordance with LCivR 16(e) shall

11   be filed on or before May 15, 2020, and a copy e-mailed, in Microsoft Word

12   format, to “riceorders@waed.uscourts.gov”.

13                B. Exhibit List

14        The list of exhibits contained in the Joint Proposed Pretrial Order shall reflect

15   the exhibit marking scheme described above. In preparing the Joint Proposed

16   Pretrial Order, the parties shall confer regarding duplicative exhibits and determine

17   which party will submit such exhibits for trial.

18   //

19   //

20   //



     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 9
     Case 2:10-cv-00131-TOR      ECF No. 100    filed 08/01/19   PageID.584 Page 10 of 10




 1              13. Pretrial Conference

 2        An in-person pretrial conference will be held on May 28, 2020, at 9:00 a.m.,

 3   in Spokane, Washington. All counsel trying the case must be present at the pretrial

 4   conference.

 5              14. Trial Briefs

 6                 A. Generally

 7        Trial briefs shall be filed and served on or before May 18, 2020.

 8                 B. Length

 9         Trial briefs shall not exceed twenty (20) pages without prior court approval.

10   To obtain court approval, a party must file a motion to file an over-length brief,

11   demonstrating good cause why supplemental briefing is necessary.

12              15. Trial

13        The bench trial shall commence on June 8, 2020, at 8:30 a.m., in Spokane,

14   Washington.

15         IT IS SO ORDERED.

16         The District Court Clerk is directed to enter this Order and provide copies to

17   counsel.

18         DATED August 1, 2019.

19

20                                    THOMAS O. RICE
                               Chief United States District Judge


     SECOND AMENDED BENCH TRIAL SCHEDULING ORDER ~ 10
